Title: To Thomas Jefferson from Charles Wintersmith, 17 July 1792
From: Wintersmith, Charles
To: Jefferson, Thomas



Dear Sir
Georg Town July 17h. 1792

From the convincing proof of your great Skill in Mathematical Sciences I address myself to you. I made a plan for the Capitol according to the advertisements, the Areas of the Rooms as required, and the Calculation of Brickwork, the Rooms for the Representatives and Conference Room could not be Smaller except being crouded which you will find by the Calculation except placing them under the Gallery, it induced me to believe the Commissioners wanted a plain Building Strong, Symetrical and of an Oeconomical plan, and this Sir by proper Examination you find fully effected and Agreeing exactly to the Ground, and will also find the 4 Elevations are alike, again the 4 round Elevations the Same, also every where Symetry—but Alas! my plan was not noticed, nor called for full Explanation or like the others was done if it could be build or lined outside with Stones of which I understand they had a Notion; May be, So many excellent plans with lofty Cuppolos, Colums, Arches and Carvings draw’d their Attention from my plain, Oeconomical and Symetrical Plan. But in the name of God! could I draw a florishing Plan according to the Advertisement and of Brick Work, how easy could I have done that, if I had but Known it. These kind of Plans are in my Country always first made in a Superficial Way, to give a General View and Idea, and if they are  found well calculated and particular in the Ground plan, and every way light Sufficient, no obtruding Passages or ill laid on Stair Cases, not weakened by Shewy overlarge Windows, the Corners of the Wals well Supported &c; Then when adopted the Architect is ordered according to the Sum they want to Expend, to make plans in larger Scale, with all the Elegance, Cuppolos, Colums, Arches, Porticos and Carvings, and in detached Large Draughts for the Workmen; now what fault else was my plan to large? Well when the Idea and Invention pleased, it could have been made Smaller accordingly in the large Plan; was the walls to low, could that not be made higher, if they wished an Elegant Cuppolo whey how easy and effectfull could that be place on mine and in particular if the House had been Arched with Bricks, which would Spare the inside Colums and the frame for the Ceiling and rafter Work only by laying in Small Scandlings in Rows between the Bricks to nail on the Copper or Lead Sheats, wished they instead of a plain foundation, Small or lofty Arches how easy could that be done. Also I think the midle Partition Wall could be made of Pennal Work with hinges, that both large Rooms on great Occasions might be opened into One—but from all those Explanations I was deprived, so often I waited In hopes of being called. And how could I Spare time in my poor Employment, to make at random a Large draught with all decorations and loose montly labours and much Expences on a Venture to my greatest injury, and would also fall the Premium on the rich Architects only, when the poorer Sort perhaps of better Skill thereby deprived. My attendance at home requires, as also my purse will not allow, So that, I am deprived of the honor of waiting on you myself. These two worthy Gentlemen, which will present this and the Plans to your Excellency, flatter me and being So fully convinced of your most generous Character and of which I am convinced when I had the honor of waiting on you at Albemarle in 1778 when Officer of the Engeneirs and D. Q. G to Burgoynes Army (tho perhaps escaped your Memory by your long Travels and extensive Employment), that you would bring on another Examination if your Excellency would think it proper of its Merits, In Expectation granting me this favor and humby begging pardon for the freedom I have taken I have the honor to be with due Respect Your Excellency’ most devoted humble Servant

Charles Wintersmith

